

116 HR 4604 IH: Small Financial Institution Certainty Act
U.S. House of Representatives
2019-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4604IN THE HOUSE OF REPRESENTATIVESOctober 4, 2019Mr. Dunn (for himself and Mr. Cox of California) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo clarify the clearing exemption for small financial institutions under the Commodity Exchange
			 Act.
	
 1.Short titleThis Act may be cited as the Small Financial Institution Certainty Act. 2.Certainty for small holding companiesSection 2(h)(7)(C)(ii) of the Commodity Exchange Act (7 U.S.C. 2(h)(7)(C)(ii)) is amended to read as follows:
			
 (ii)Small financial entity exclusionSuch definition shall not include any— (I)insured depository institution with total assets of $10,000,000,000 or less;
 (II)farm credit system institution with total assets of $10,000,000,000 or less; (III)credit union with total assets of $10,000,000,000 or less;
 (IV)bank holding company (as defined in section 2 of the Bank Holding Company Act of 1956) that has aggregated assets, including the assets of its subsidiaries, of $10,000,000,000 or less; or
 (V)savings and loan holding company (as defined in section 10 of the Home Owners’ Loan Act of 1933) that has aggregated assets, including the assets of its subsidiaries, of $10,000,000,000 or less..
		